[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 317 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 318 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 319 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 320 
May 8, 1942. The opinion of the Court was delivered by
This case comes before the Court under the provisions of the South Carolina Unemployment Compensation Law, enacted by the General Assembly of this State and approved on the 6th day of June, 1936, (Acts, S.C. 1936, 39 St. at Large, page 1716), as amended by the General Assembly by an Act approved on the 30th day of June, 1939 (Acts, S.C. 1939, 41 St. at Large, page 487), with particular reference to Section 5 (d) (1) and (2). We quote from the Acts of 1939 at pages 490 and 492:
"Section 5. An individual shall be ineligible for benefits: * * *
"(d) For any week with respect to which the commission finds that his total or partial unemployment is directly due to a labor dispute in active progress in the factory, establishment or other premises at which he is or was last employed; Provided that this subsection shall not apply if it is shown to the satisfaction of the commission that:
"(1) He is not participating in or financing, or directly interested in such labor dispute; and
"(2) He does not belong to a grade or class of workers of which, immediately before he became unemployed by reason of such dispute, there were members employed at the premises at which the dispute exists, any of whom are participating in or directly interested in such dispute.
"Provided, Further, That if in any case separate branches of work, which are commonly conducted as separate businesses in separate premises, are conducted in separate departments of the same premises, each such department shall for the purpose of this subsection be deemed to be a separate factory, establishment or other premises."
Section 6 (i) of the Act of 1939 (page 495), provides for review by the Courts of decisions of the Act as to the *Page 324 
payment of benefits to unemployed individuals, and the case comes to this Court under the provisions on this subsection.
The respondents, group test claimants representing employees of the Pacific Mills, Hampton Division, Columbia. South Carolina, other than employees of the Capital City plant and doffers of the Hampton Division, brought this action against the South Carolina Unemployment Compensation Commission and Pacific Mills, Hampton Division. The object of the action was to determine whether the commission erred in denying unemployment compensation benefits to the employees in question for a period of unemployment beginning on or about September 16, 1940. Claims filed therefor were disallowed as to these employees by the commission in its initial determination, dated November 9, 1940, because they were found to be unemployed directly because of an active labor dispute on the premises where they were employed in which members of a grade or class of employees to whom they belonged were participating and directly interested. The initial determination was appealed to the appeal tribunal by the claimants. The commission in its appellate capacity removed the appeal unto itself. Subsequently arguments of counsel for the claimants and for the company were heard. The company contended that the initial determination was erroneous only as to the employees of the Capital City plant. Therefore, the commission's decision was issued, in and by which the initial determination was affirmed in all respects.
On or about the 20th day of December, 1940, the claimants filed a petition for a judicial review of that part of the decision of the commission denying unemployment compensation benefits to the employees of the Olympia, Granby, and Richland plants. The claimants, in appealing to the Court of Common Pleas, took issue with the decision of the commission and denied, first, that their unemployment was directly due to a labor dispute in active progress in each of the plants where they worked, and denied, second, that they belonged *Page 325 
to a grade or class of workers members of which participated in or were directly interested in such labor dispute. The claimants further alleged that in some thirteen particulars the commission erred in its findings of fact upon the evidence, and that it erred in not properly defining, interpreting, and applying the pertinent sections of the South Carolina Unemployment Compensation Law, which sections we have already quoted in this opinion.
The commission duly filed its answer, and, as required by law, certified to and filed with the Court all documents, papers, and testimony taken in the action.
The commission, by its answer, denied the thirteen allegations of error contained in the complaint. For a second defense, the commission alleged that it had found, as a matter of fact, that claimants were not entitled to benefits under the foregoing provisions of the Act; that it had found, as a matter of fact, that a labor dispute was in existence in each of the three mills at which claimants and the workers whom they represent were employed; that it had found, as a matter of fact, that claimants and the workers whom they represented were unemployed as a direct result of such labor dispute; and that the plaintiffs and the workers whom they represent had failed to show to the satisfaction of the commission that they were not members of a grade or class of workers members of which were employed at the premises at which the dispute existed and who were participating in or directly interested in such labor dispute. For a third defense, the commission alleged that all findings of fact by the commission were supported by the evidence, and that such findings of fact were conclusive; and that the defendants had properly interpreted the pertinent provisions of the Act, and that the claimants were not entitled to benefits thereunder.
The case came on for hearing before the Honorable William H. Grimball, presiding Judge, on May 5, 1941, at which time arguments of counsel were heard. By his decree, dated *Page 326 
June 27, 1941, his Honor ordered that the final determination of the commission be set aside, and that the commission pay to the claimants, and those whom they represent, unemployment compensation benefits. From this decree the defendants, in due time, gave notice of intention to appeal, and the case comes before this Court on their twelve exceptions, which resolve themselves, in our opinion, and in the statements of "questions involved" in the briefs of all parties herein, into three questions for our determination:
"1. Was the finding by the commission that a labor dispute existed at the Hampton Division, Pacific Mills, Columbia, South Carolina, a finding of fact by the Commission that could not be disturbed by the Court on appeal?
"2. Was there a labor dispute existing within the meaning of Section 5 (d) of the South Carolina Unemployment Compensation Act at the Hampton Division, Pacific Mills, Columbia, South Carolina, and were the claimants and those whom they represent unemployed directly as a result thereof?
"3. Did the claimants and those whom they represent belong to a grade or class of workers of which there were members employed at the premises at which the dispute existed any of whom participated in or were directly interested in said dispute?"
It is uncontradicted that the Pacific Mills has a division known as the Hampton Division, in Columbia, South Carolina; that this operation consists of four plants, namely, Olympia, Granby, Richland, and Capital City, employing more than two thousand workers; that prior to Monday, September 16, 1940, the Pacific Manufacturing Company rearranged the work load in the above-named four plants which rearrangement was to take effect on Monday, September 16, 1940; that the change had the effect of increasing the work load of a majority of the processing employees in the four plants; that the management, prior to the effective date, discussed this rearrangement with the shop *Page 327 
committee and representatives of the Textile Workers Union of America, the collective bargaining agent for the employees; that local No. 254 of the Textile Workers Union of America held a special meeting on Sunday, September 15, 1940, discussed the new work load, and voted to try it, with the understanding that the division of conciliation of the United States Department of Labor would have present, as soon as possible thereafter, a technical expert to observe the work load requirements; that following the meeting of the union on Sunday, September 15, 1940, the doffers held a meeting and decided not to abide by the vote of the majority at the union meeting, and not to report for work on the next morning; that on the following day the spinning doffers did not report for work on the first, second and third shifts at the Olympia plant, nor did the spinning doffers at the Richland plant report for work on any of the three shifts; that the battery fillers at the Richland plant walked out of the weave room on Tuesday, September 17th, at nine o'clock in the morning, these workers being employed on the first shift; that the second and third shift battery fillers did not report for work at the Richland plant on September 17th; that at the Granby plant, the fly frame hands on the second shift, who had worked on Monday, walked out of the plant on Tuesday afternoon, September 17th; that the fly frame hands on the third shift did not report for work on Tuesday, and neither did the fly frame hands on the first shift report for work on Wednesday, September 18th. At the Granby plant, the bobbin cleaning hand did not report for work on the second and third shifts on Tuesday, September 17th, nor on the first shift on Wednesday, September 18th. The Olympia plant operated until nine o'clock on the morning of September 16th, and unsuccessful attempts were made to resume work at the time of the commencement of the second and third shifts. The Richland plant closed down at nine o'clock on the morning of September 17th, while *Page 328 
operations at the Granby plant ceased at eleven o'clock that night.
The Capital City plant closed on September 17th, due to the fact that the Richland plant could not use its products because operations had ceased at the latter. All Capital City hands reported for work. The commission found that those workers were not ineligible for benefits, this finding being predicated upon the ground that the Capital City employees were workers in a separate factory engaged in a separate business conducted on separate premises under the proviso to Section 5 (d). The company did not file a petition for a judicial review of the decision of the commission insofar as concerned the allowance of benefits to the employees of the Capital City plant, and that question is therefore not before this Court for determination.
It is also uncontradicted that the claimants, and those whom they represent, are all textile workers, all of whom, immediately before they became unemployed, were employees of the Pacific Mills, Hampton Division, in Columbia, South Carolina. It is further uncontradicted that the workers who quit voluntarily were all employees of the said mills, Hampton Division, in Columbia, immediately before they became unemployed, and that all of the said employees who voluntarily quit were textile workers therein. It is also undisputed that the issue between the company and the textile workers who did not report for work on the dates indicated was the rearrangement in the work load in the four named plants, in some one of which each of the textile workers (those who quit and those who did not) was employed immediately prior to September 16, 1940.
The first question before us is: Was the finding by the commission that a labor dispute existed at the Hampton Division, Pacific Mills, in Columbia, a finding of fact by the commission that could not be disturbed by the Court on appeal? The answer to this question involves the determination of whether the commission was justified in finding, as *Page 329 
a matter of fact, that a labor dispute existed at that time and place.
There was testimony before the commission that the Pacific Manufacturing Company had announced a rearranged work load which affected the majority of the workers in the three plants under discussion, and that negotiations, respecting this new schedule, had been held between the company and the Textile Workers Union of America, regarding a contract for trying out the new work load; that a discussion was held by the employer with the shop committee and representatives of the bargaining agent; that the proposal was discussed at a special meeting of the local union on Sunday, September 15, 1940. At this meeting it was decided to try the proposed schedule, but at a subsequent meeting of the doffers, it was decided that the latter workers would not abide by the new plan; and that on September 16th, 17th, and 18th, various textile employees, who had held essential positions in these three plants, either walked out or failed to report for duty. It is admitted that the doffers decided not to report for work because they did not approve of the new work load. The battery fillers, the fly frame hands and the bobbin cleaning hand acted in concert with the position taken by the doffers.
This Court is of the opinion that the commission had before it evidence which would justify its finding that the fact of a labor controversy or dispute was in active progress.
The South Carolina Unemployment Compensation Commission, in its statutory authority to hear and determine cases arising under the pertinent statute, is analogous to the South Carolina Industrial Commission in its right to hear and determine matters arising under the Workmen's Compensation Act. Act July 17, 1935, 39 St. at Large, p. 1231. *Page 330 
In the case of Rudd v. Fairforest Finishing Co. etal., S.C. 188, at page 191, 200 S.E., 727, 728, this Court said:
"It is a familiar formula that findings of fact by a Board or Commission on a claim under a Workmen's Compensation Act are conclusive; and the appellate Court will not review such findings except to determine whether there is any evidence to support the award. It may reverse an award if there is an absence of any evidence to support it, but it is not a trier of facts. If the facts proved are capable as a matter of law of sustaining the inferences of fact drawn from them by the Board, its findings are conclusive in the absence of fraud, and neither this Court nor the Court of Common Pleas is at liberty to interfere with them. This is but an application to Workmen's Compensation cases of the fundamental principle universal in Courts of law, that whether there is any competent evidence is for the Court to determine, but whether the evidence is sufficient is a question for the jury; the function of the Commission being in that respect that of a jury in actions of law."
And in the same case, at page 196 of 189 S.C. at page 730 of 200 S.E., this Court said: "* * * We are not at liberty to extend by construction the meaning implicit in the language found in the Act in order to provide a more liberal rule of compensation than that which the legislature has seen fit to adopt."
In the earlier case of Phillips v. Dixie Stores, Inc.,et al., 186 S.C. 374, at page 377, 195 S.E., 646, at page 647, this Court said: "* * * If there were absolutely no evidence in support of the findings of fact by the commission, we might say that the question thus becomes a question of law. But whether there is a sufficiency of evidence is strictly a matter of fact, and the findings of the commission thereabout are final."
In his decree, the learned Circuit Judge, in passing upon the issue as to whether a labor dispute existed, said: "The *Page 331 
issues presented are not questions of fact and the parties do not challenge the commission's findings of fact. The plaintiffs challenge the commission's interpretation and application of the statute. Statutory interpretation has never been considered anything but a question of law and from this judicial function the Court cannot be precluded from any findings made by the commission."
Apparently the learned Circuit Judge was misled in this respect by the argument of counsel for the plaintiffs-respondents. While it is true that statutory construction is the province of the Courts, we hold that the question for this Court to determine in this case is the intent of the legislature, which, in our opinion, was to create an unemployment compensation commission authorized to administer, and to hear and determine among other things, matters of fact arising in claims under this Act. It was the intention of the legislature to create a fund, subject to certain stipulated exceptions, which would provide more stable employment, and to provide benefits for periods of unemployment.
Section 5 of the Act provides in part: "An individual shall be ineligible for benefits: * * *
"(d) For any week with respect to which the commission finds that his total or partial unemployment is directly due to a labor dispute in active progress in the factory, * * *."
It is obvious, therefore, that it was not the intent of the legislature to give the Courts the right to determine whether a labor dispute existed, for under Section 5 of the Act this right is patently given to the commission, whose duty it is to determine by the testimony and the evidence in each case whether certain facts existed, among them, whether or not a labor dispute existed, as a matter of fact. Accordingly, in the instant case, the commission has determined that a labor dispute did exist at the time and place under consideration, and has so declared by its findings; and by the express provisions of the Act, such *Page 332 
findings are final, just as the findings of a petit jury on the facts are final. Neither the Circuit Court nor this Court can interfere with those findings.
This Court said in the case of Easler et al. v. Blackwellet al., 195 S.C. 15, at page 23,10 S.E.2d 160, at page 164, "The true purpose of statutory construction is to determine the legislative intent (State v.Stevens, 173 S.C. 149, 175 S.E., 213), and each enactment of that body is to be construed in the light of its own context (State v. [Columbia Ry., Gas] Electric Co., 112 S.C. 528,100 S.E., 355)."
We believe that, under the foregoing holdings of this Court, the question as to whether a labor dispute existed in this case was a factual issue to be determined by the commission.
Having determined that the intent of the legislature was that the commission determine when a labor dispute exists under this statute, and the commission having decided that a labor dispute was in active progress at the Hampton Division, Pacific Mills, at the time herein discussed, the next question for our determination is: Were the claimants and those whom they represent unemployed directly as a result thereof?
Just as a labor dispute is a condition of fact under the statute, so is the issue as to whether the claimants' unemployment was directly due to it. This is of considerable importance under the unemployment compensation statute of the various states, where it has repeatedly been held that the commissions and the Courts are not concerned with the merits of the dispute. Their prime concern is to determine whether the total or partial unemployment of claimants "is directly due to a labor dispute * * *." When the existence of a labor dispute appears, the question whether such was the cause of the unemployment, or whether it was produced by some other cause, can be answered only by hearing and passing upon the evidence in the case. This *Page 333 
is the exclusive function of the commission, which has determined, after due hearing, that the unemployment of these claimants was directly due to a labor dispute, and in our opinion this determination is conclusive.
In our opinion, the Circuit Judge erroneously disregarded the legislative command that the findings of the commission, as to issues of fact, shall be conclusive, and that it was error on the part of his Honor to hold, as a matter of law, that the unemployment of the claimants was not due directly to the labor dispute in that "If the labor dispute clause is interpreted so broadly as to disqualify those claimants who were unemployed through no fault of their own, then violence will be done to the intent of the General Assembly."
The application of this Act, by the Circuit Judge, in such a way as to make absence of fault determinative of the existence of a labor dispute, and whether such was the direct cause of the unemployment, is a distortion of the provisions of Section 5 (d), and imposes on the commission the function, not intended by the legislature, of considering the merits of a dispute.
We think that the Circuit decree was influenced largely by the holding in the case of Department of Industrial Relationsv. Drummond, Ala. App., 1 So.2d 395, 398, an Alabama case cited by the respondents. The Court of Appeals of Alabama said in its opinion therein: "* * * to us the conclusion is inescapable that the Legislature never intended that one, who has purchased his protection against involuntary unemployment, should be denied those benefits because of a `labor dispute' in which he was in no way involved and the causes of which unemployment he, his agents or organization were powerless to avert."
This case is relied on by claimants so strongly that we feel that we should point out some of the essential differences between the unemployment compensation statutes of Alabama and of this State. *Page 334 
Unlike Section 5 (d) of our Act, the Alabama section did not go on to provide that an individual whose unemployment is directly due to a labor dispute shall be entitled to benefits provided he shows that "he is not participating in or financing, or directly interested in such labor dispute; * * *," and that he does not belong to the same grade or class of workers, etc. Clauses (1) and (2) of Section 5 (d) of our statute, relating to participation and to grade or class of workers, eliminates the possibility of our being guided by the theory, suggested in the Drummond case, that the unemployment of a claimant is not directly due to a labor dispute when he is not at fault with respect to the dispute. Under our statute, the question of whether the claimants' unemployment was directly due to the labor dispute is to be determined by the commission, and the clauses of Section 5 (d), to which we have just alluded, provide certain restrictions which are not contained in the Alabama statute. Under our statute, the language clearly indicates that unemployment may be directly due to a labor dispute even though the claimant himself had nothing to do with the dispute and was not at fault. Our statute does, however, permit the claimant to receive benefits if he goes on to prove that he is not at fault and does not belong to the same grade or class, etc.
It is also noted that the Drummond case speaks of "one, who has purchased his protection against involuntary unemployment." In the State of Alabama, employees are contributors to the unemployment compensation fund, and thus they do purchase their protection. In this State the fund is maintained by the employer, and the employee contributes nothing. This fact, among others, marks a decided difference in the statutes of the two states. Another outstanding difference is that in the Drummond case the unemployment was, according to our understanding of the facts therein, due to the decision on the part of the coal company to close its mine in order to avoid the risk of possible violence, whereas *Page 335 
it could have continued, with a reduced force of miners, to operate without the strikers. In the present case the evidence is that the mills could not have operated without the striking doffers, battery fillers, and fly frame hands.
The Circuit Judge, in his decree, also relied heavily on Section 2 of the Act of 1936, which is the "Declaration of State Public Policy" preceding the more specific provisions of the Act.
This declaration of policy contains the following language, as cited in the Circuit decree: "The General Assembly, therefore, declares that in its considered judgment the public good, and the general welfare * * * require * * * the compulsory setting aside of unemployment reserves to be used for the benefit of persons unemployed through no fault of their own."
We think that too great reliance was placed by the Circuit Judge in the general language of the declaration of policy, which is in the nature of a preamble to the specific provisions of the Act. It is too well recognized to require the citation of authority that when words of general import are followed by words of particular or restricted import relating to the same subject-matter, the latter will operate to limit or to restrict the former. Certainly, the specific language of Section 5 (d) is a very definite limitation on the provisions in the preamble.
Under the North Carolina Act, Pub. Acts, 1936, Ex. Sess., c. 1, Sections 2 and 5 (d) are practically identical with the corresponding sections of our Act. In the case of In reSteelman et al., 219 N.C. 306, 13 S.E.2d 544, 547, the Supreme Court of North Carolina considered and rejected the theory upon which the Circuit decree in this case largely rests. In that case a union to which some of the employees belonged, called a strike at the factory at which they were employed. Asserting that they were not in sympathy with the strike, and that they wished to work, the claimants, relying on Section 2, contended that they were entitled to *Page 336 
benefits because they were unemployed through no fault of their own. The North Carolina Supreme Court affirmed the commission's finding that the claimants were unemployed because of the labor dispute, that they had failed to bring themselves within the requalification clause, and that they were, therefore, all disqualified. The Court in that case said:
"The appealing employee-claimants take the position that the interpretation of this section is perforce controlled by the declaration of policy contained in Section 2 of the Act, the general designation of workers there selected for benefits being those who are `unemployed through no fault of their own.' The Commission and the court below thought otherwise. They followed the usual and accepted rule of construction that `where a statute expresses first a general intent, and afterwards an inconsistent particular intent, the latter will be taken as an exception from the former and both will stand.' [Citing authorities.]
                                  *      *      *
"Accordant with the terms of this section, the Commission found that the employee-claimants, appellants herein, were not entitled to benefits during the stoppage of work at the factory, establishment, or other premises of the Nebel Knitting Company because it appeared from the evidence that they were either (a) participating in or financing or directly interested in the labor dispute which caused the stoppage of work, or (b) that they belonged to a grade or class of workers of which, immediately before the commencement of the stoppage, there were members employed at the premises at which the stoppage occurred, some of whom were participating in or financing or directly interested in the dispute. The ruling of the Commission was upheld on appeal to the Superior Court. It is supported by the language of the statute and the evidence in the case."
A similar case in point is that of Chrysler Corporationv. Smith, 297 Mich., 438, 298 N.W., 87, 91, 135 A.L.R., 900. The Michigan Act, Pub. Acts, 1936, Ex Sess., No. 1, *Page 337 
as amended Pub. Acts, 1939, No. 324, like our own, uses the phrase that the reserves are to be used for the benefit of persons "unemployed through no fault of their own." The Michigan disqualification clause, at that date, disqualified claimants whose unemployment "is due to a labor dispute which is actively in progress in the establishment in which he is or was last employed: Provided, however, That no individual shall be disqualified under this section if he shall establish that he is not directly involved in such dispute." The company discharged about sixty men for engaging in slowdowns at the Dodge main plant. That plant was forced to close down because of "demoralization of production." Soon eight other Chrysler plants in the Detroit area were likewise forced to close down for lack of essential parts made at the Dodge main plant, "the key to operation of all units." Thousands of employees in eight other plants were thus thrown out of work although there was no trouble in their plants. The principal issue was whether all the Chrysler plants in the Detroit area formed one establishment. If each plant was a separate establishment, many employees in the other plants would be entitled to benefits. The claimants contended that each plant formed a separate establishment, and that the word "establishment" should be construed in accordance with the declaration of policy, so that employees at the other plants, unemployed through no fault of their own, but merely because of the inability of their plants to obtain supplies from the key plant, should not be deprived of benefits.
The Michigan Supreme Court rejected this argument, and decided that all the plants formed a single "establishment" within the meaning of the statute. Thus the Michigan Supreme Court, like the North Carolina Supreme Court, held, in effect, that the statement of policy was inapplicable with respect to issues depending on the meaning of the disqualification clauses. Since the operations of the several plants were synchronized, and since certain employees could not *Page 338 
perform their tasks without the use of materials produced by other employees, we feel that the Michigan Court, in holding that the claimants who were thus thrown out of work were disqualified from receiving benefits has correctly decided a point analogous to the one here involved, in which the claimants contend that they should be paid benefits because they were "unemployed through no fault of their own."
Another recent case involving claimants who were unemployed through no fault of their own was that of Huiet,Commissioner of Department of Labor, et al. v. Boyd et al.,64 Ga. App., 564, 13 S.E.2d 863, in which the Court of Appeals of Georgia held that employees who opposed strike and were desirous of continuing their work, were, under the facts of that case, disqualified from receiving compensation. In that case the claimants contended that they were prevented from performing the work which they were anxious to perform by the presence of a picket line. The Georgia Court held that the claimants were disqualified, because they were unemployed on account of the "labor dispute," and they failed to bring themselves within the requalification provisions. The declaration of policy in the Georgia Act, Laws 1937, p. 806, contained the same words as the South Carolina Act — "unemployed through no fault of their own," and the disqualification clause is very similar to our own. The Georgia Court of Appeals said at page 867 of 13 S.E.2d:
"It is immaterial that the claimants, whether as members of the union or not, may not have voted for or participated in the strike which caused the stoppage of the work, and may not have been in sympathy with the strike and may have attempted to go back to work but were prevented by the pickets * * *."
In the light of the foregoing decisions and authorities, we are of the opinion that the Circuit Judge erred in his holding in these particulars. *Page 339 
This brings us to the third question raised by the appeal: Did the claimants and those whom they represent belong to a grade or class of workers of which there were members employed at the premises at which the dispute existed any of whom participated in or were directly interested in said dispute?
The pertinent section of the Act, in stating what individuals shall be ineligible for benefits, used the expression "For any week with respect to which thecommission finds" that unemployment is due to certain conditions. In the same sentence the Act further uses the expression: "Provided that this subsection shall not apply if it is shown to the satisfaction of the commission" (emphasis added) that certain conditions do not exist. One of the conditions which must not exist is that claimant must "not belong to a grade or class of workers of which, immediately before he became unemployed by reason of such dispute, there were members employed at the premises at which the dispute exists, any of whom are participating in or directly interested in such dispute." The two foregoing emphasized passages above indicate clearly that the question of grade or class is a question of fact, to be determined by the commission. It is for this Court to say whether there was any competent, admissible evidence to sustain its finding of fact.
The testimony in the case reveals that the claimants, together with the employees who refused to work, were engaged in a continuous, integrated, coordinated process. All of the jobs were semi-skilled in character and involved no extensive training. These jobs had common purposes and characteristics. Pay and hours of work were practically the same. All added about a similar value to the product. The only appreciable difference lay in the exact manual manipulations of each task. The work of all of these employees is interdependent and their combined efforts are required to make the product manufactured at the Hampton Division. This manufacture requires a series of integrated processes, *Page 340 
and the stoppage of work by employees performing one particular kind of operation means that production by other groups must necessarily cease.
In our opinion the evidence upon which the commission based its findings of fact conclusively indicates that there was sufficient evidence before the commission to sustain its finding that the conditions under which the claimants worked, and the nature of their work, placed them in the same grade or class of workers of which, immediately before they became unemployed, "there were members employed at the premises at which the dispute exists, any of whom are participating in or directly interested in such dispute."
These conditions were inquired into by the commission by inquiring: "Do they work under the same general conditions and the same general management? Do they perform the same general type of service? Are their general interests the same? Do they work in a chain of production in which the operations of one group depend on the continuance of the work of the others?" The commission found the answers to all of these questions to be in the affirmative. The claimants, together with the employees who quit voluntarily, were all textile workers engaged in production work in the Hampton Division of the Pacific Mills, in Columbia.
The fact that there was only one bargaining agency for all of the production workers who were members of the union seems to us to indicate that they were all members of one grade or class. All of them worked with their hands in the processing of goods which cannot be produced unless all of the different processing workers properly perform their tasks. The commission found that the various grades of processing workers formed a large general class of textile workers having the same general interest and general characteristics. The commission found that the class as a whole has but one collective bargaining agency, the Textile Workers Union of America. The name of this bargaining *Page 341 
agent implies that all of its members are members of a single class with the same general objectives and standards. The evidence before the commission indicated that there was no bargaining agent in any of the plants for the doffers as such, the weavers as such, or for any other occupational grade as such. The workers themselves chose a single bargaining agent, and at the meeting on September 15, 1940, when the workers voted to try the new conditions of employment, there were present representatives of the general class irrespective of their occupational grade. This general class was composed of the processing workers of the Hampton Division of the Pacific Mills. The commission found, as a matter of fact, upon the basis of the evidence before it, that the particular nature of their jobs, and the relationships existing therein, placed the claimants and those who quit work voluntarily in the same class of workers. We think there was adequate evidence before the commission to warrant its finding that upon the foregoing facts, and the fact that all of the workers under consideration were workers in the mills, working with their hands, were paid more or less similar wages, and whose work was a necessary part of the flow of goods through the establishment wherein they were employed, were all members of the same class.
The commission has stated in its brief: "To attempt any other classification would result in injustice and absurdity. There is no intermediate point at which some group of such workers might be disqualified from receiving benefits and others held eligible. There is no basis for subdividing these production workers into different classes on the basis of wages; practically all of the production workers work at piece rates, and although differences in rates exist with various operations, there is no such variation in the wages paid as would justify a grouping in different categories or classes. It is clearly impossible on any reasonable basis to subdivide employees into different classes on the basis of the mechanical nature of the operations they perform. All of the operations *Page 342 
are necessary in the production of the goods. It would be obviously unjust to qualify or disqualify any group of employees on such a basis. Nor do differences of skill justify any distinction. While some are more skillful than others, the work of all is essential. There is no reasonable basis for disqualifying a frame hand because he may have slightly less skill than a weaver. Many employees are capable of doing several different operations and in slack periods under the company's seniority system may do so."
The Connecticut Commission in the decision in No. 150-A-39, says:
"Those in the class are akin to partners in a venture, one indispensable to the other, in that they mutually depend upon each other for the opportunity to labor in the same line of production, the work and wages of one restricted or restrained by his dependency on the other, with an obvious and real dependent connection between those who are engaged in the first operation in the line of production and those performing the last.
"The stoppage was neither plant-wide nor union-made but it was class-wide. Hence all individuals who are embraced by the class, of which the weavers are members, are disqualified for benefits * * *."
The class referred to in the foregoing decision concerned velvet workers, whereas the case at bar concerns cotton mill workers. The decision in the Connecticut case cited above held, in effect, that all the production employees in a textile mill were disqualified when one occupational group, comprising only a portion of a department, went out on strike, even though the dispute between the strikers and the company in no way concerned the working conditions of the other groups.
The commission, in its brief, points out that in Black's Law Dictionary, third edition, the term "class" is defined: "The order or rank according to which persons or things are arranged or assorted. Also a group of persons or things, *Page 343 
taken collectively, having certain qualities in common, and constituting a unit for certain purposes."
In connection with this general question, the commission states in its brief: "When it is held that an employee who refuses to work because of a labor dispute is not entitled to compensation but that other workers in the same establishment normally belonging to the same general group or unit are qualified for benefits, the door is opened to great possible abuse. Since a comparatively smaller number of employees doing some particular work at a key point in a process or industrial operation can close a plant down in any case of a labor dispute by not working, there might exist a temptation to have only a small number at such a point strike while the balance of the workers in the same general group would claim unemployment compensation even though they might be equally interested in the outcome of the dispute."
It is further pointed out in the brief of the commission: "The Commission was again confronted with the task of interpreting or defining a term of the Act — this time `grade or class.' It adopted the cardinal rule of construction that words be given their ordinary meaning where it is possible to do so in construing legislative acts. Our Court in Powersv. Fidelity  Deposit Co. of Maryland, 180 S.C. 501,186 S.E., 523, held that the Legislature is presumed to have fully understood the import of the words used in a statute and intended to use them in their ordinary and common meaning unless vague or indefinite, or in their well-defined legal sense, if any. The following are pertinent definitions of `class':
"Webster's Dictionary: `A group of individuals right together as possessing common characteristics or as having the same status.'
"Bouvier's Law Dictionary: `A number of persons or things right together for some common purpose or as possessing some attribute in common.' *Page 344 
"The word `grade' has a narrower connotation than the word `class' and is generally used to denote the rank or relative position of employees in a common service (4 Words Phrases (1st), 3141 [18 Words and Phrases, Perm. Ed., p. 604], 28 C.J., 754). Therefore, it would seem that a class of workers could include several grades."
It is not the province of this Court, under this proceeding, to look beyond the evidence in this particular case and to venture into fields of speculation as to what might occur under states of fact which are not in evidence. Nor does this Court believe that it is incumbent upon it, in this case, to prepare and adopt definitions of such phrases as "labor dispute" and "grade or class" which the legislature has not defined.
The language of Section 5 (d) enumerates certain workers who shall not be eligible for benefits "for any week with respect to which the commission finds" that certain conditions exist, and provided that this part of the Act shall not apply if certain conditions are "shown to the satisfaction of the commission." In our opinion, therefore, the determination of these conditions was intended by the legislature to be for the commission to decide, upon the evidence, insofar as conditions of fact are concerned. We hold that there was evidence before the commission to sustain its findings of the conditions of fact which existed at the Pacific Mills, Hampton Division. By whatever mental processes the commission arrived at its interpretation of the phrases used but not defined in the Act, we are of the opinion that the question for our determination, under the quoted sections of the Act, is whether the commission had before it sufficient evidence to warrant its findings under the facts which were "shown to the satisfaction of the commission." It is not for us, in this proceeding, to define terms (not defined in the Act) which, under some future state of facts, not now before us, might conceivably constitute a "labor dispute." It is rather for us to determine whether the commission, under the Act, was *Page 345 
justified in its findings, under the evidence, that a labor dispute and other states of fact existed in the present instance.
Our purpose in this case is not to attempt to determine whether the commission has adopted definitions of such terms as "labor dispute" which will be applicable to states of fact which have not yet arisen, but to inquire into such questions as: Why were these claimants unemployed? Under the evidence, they were not discharged by the Pacific Manufacturing Company. We believe that the commission was justified in finding that there was evidence that they were unemployed because their fellow-workers quit work of their own accord because of a controversy, dispute, or failure to agree as to matters pertaining to facts relating to their conditions of employment.
It is apparent that the claimants in this case did not comply with the burden, placed upon them by the statute, of showing to the satisfaction of the commission the matters set forth in Section 5 (d).
The Circuit decree appears to hold that the alignment of the claimants with reference to the dispute over the work loads, was the basis upon which it should be determined whether the claimants belong to the same grade or class as the strikers. In other words, the Circuit decree seems to hold that if the claimants did not share the views of the strikers with reference to the work loads, they could not belong to the same grade or class. Under this theory, as was pointed out by the defendant-appellants, if two men operated the same machine and did exactly the same work, and if one walked out on strike and one desired to work, the latter would not belong to the same grade or class as the former.
We are of the opinion that the commission correctly recognized that Section 5 (d) (1) and Section 5 (d) (2) establish separate conditions, both of which a claimant must satisfy. Section 5 (d) must be read to give effect to both conditions. Section 5 (d) (2) cannot be so construed as to render the grade or class provision to have been satisfied *Page 346 
by compliance with the terms of the preceding subsection, for in that event Section 5 (d) (2) would be devoid of meaning.
The final question for determination is whether the commission as justified in its finding, as a matter of fact, that immediately before the claimants became unemployed, there were members of the same grade or class employed at the Hampton Division of the Pacific Mills, "any of whom areparticipating in or directly interested in such dispute." The briefs of the parties have dwelt at considerable length upon the emphasized quotation from Section 5 (d) (2). The evidence in the case is replete with facts, uncontroverted, which leave no doubt in our minds that the commission had before it ample evidence that there were textile employees at the Hampton Division of the Pacific Mills who were, at the time indicated, "participating in or directly interested in such dispute." Applying the principles to the quoted clause which we have already discussed and applied in regard to other clauses of Section 5 (d), we hold that the commission should have been sustained in its finding of fact herein for the reason that there was competent testimony to support such finding.
This case gives rise to questions which in themselves are the source of an almost infinite number of other questions, so that the by-paths which could be followed in the course of the preparation of an opinion are almost endless. It has therefore not been possible to discuss at length all of the arguments in the able briefs of counsel, but all of the arguments and cited authorities were examined and considered.
The exceptions are sustained and the judgment of the Circuit Court is reversed.
MESSRS. ASSOCIATE JUSTICES FISHBURNE and STUKES and MR. ACTING ASSOCIATE JUSTICE M.M. MANN concur.